This defendant was seen carrying a five-gallon jug of whisky from a whisky still. The still was not on land belonging to or under the control of defendant, and there is no evidence tending to connect the defendant with the manufacture of whisky. Another party was attending the still when the officers arrived, and this party was arrested, charged with manufacturing whisky. No one saw defendant do anything except to carry away the five-gallon jug, which they supposed contained whisky. This being all of the evidence tending to connect the defendant with the crime charged, he was entitled to the general charge. Moon v. State, 19 Ala. App. 176,95 So. 830.
For the refusal to give this charge the judgment is reversed, and the cause is remanded.
Reversed and remanded.
                              On Rehearing.
Application for rehearing granted. Former opinion withdrawn. Opinion substituted. Reversed and remanded. *Page 29